PER CURIAM.
Motion for an appeal from the Jefferson Circuit Court, Common Pleas Branch, Second Division. B. H. Famsley, Judge.
The appellant is asking that a $1,000 judgment against it on an insurance policy be reversed because the trial court erred in refusing to grant it a new trial on the ground that the verdict was against the weight of the evidence. Since the case of Nugent v. Nugent’s Ex’r, 281 Ky. 263, 135 S.W.2d 877, we have been holding that, when we find a verdict to be flagrantly against the weight of the evidence, the complaining party is entitled to a directed verdict. No such contention was made in this case. But even if it had been made, we would affirm the judgment because we think there was sufficient evidence showing that the insurance policy had not lapsed to warrant the submission of the case to the jury.
The motion for an appeal is overruled, and the judgment is affirmed.